     Case 1:21-cv-01142-NONE-JLT Document 6 Filed 08/04/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BRYAN JOSE CORRALES LORIA,                        No. 1:21-cv-01142-NONE-JLT

12                      Plaintiff,

13           v.                                        ORDER TO SHOW CAUSE WHY
                                                       COMPLAINT SHOULD NOT BE
14   FMC TECHNOLOGIES SURFACE                          DISMISSED FOR LACK OF SUBJECT-
     INTEGRATED SVCS,                                  MATTER JURISDICTION
15
                        Defendant.                     (Doc. No. 1)
16

17

18           On June 28, 2021, plaintiff Bryan Jose Corrales Loria commenced this action by filing a

19   complaint against his former employer, defendant FMC Technologies Surface Integrated Svcs,

20   asserting various California state law claims. (Doc. No. 1.) The Clerk of the Court issued a

21   summons that same day. (Doc. No. 3.) The summons has not yet been returned executed, nor has

22   defendant appeared in this action.

23           In his complaint plaintiff alleges that he “was and is a resident of the County of Kern,

24   State of California,” (Doc. No. 1 ¶ 1), and that defendant “has been a foreign corporation that

25   employed Plaintiff” in Bakersfield, California, (id. ¶ 2). There are no allegations concerning

26   plaintiff’s citizenship, defendant’s principal place of business, or defendant’s place of

27   incorporation in the complaint. Although the complaint does not allege the basis for this court’s

28   /////
                                                       1
     Case 1:21-cv-01142-NONE-JLT Document 6 Filed 08/04/21 Page 2 of 3


 1   Jurisdiction over the action,1 the civil cover sheet filed with the complaint indicates that the case

 2   is brought by plaintiff under diversity jurisdiction. (Doc. No. 2.)

 3           Under 28 U.S.C. § 1332(a), federal district courts have jurisdiction over certain actions

 4   between citizens of different states. Complete diversity is a requirement of the statute. Thus, the

 5   “citizenship of each plaintiff [must be] diverse from the citizenship of each defendant.”

 6   Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). For diversity purposes, the citizenship of an

 7   individual is “determined by her state of domicile, not her state of residence.” Kanter v. Warner-

 8   Lamber Co., 265 F.3d 853, 857 (9th Cir. 2001); accord Jeffcott v. Donovan, 135 F.2d 213, 214

 9   (9th Cir. 1943) (holding that complaint did not allege diversity where plaintiff alleged residency,

10   but not citizenship, of the parties). “[A] corporation shall be deemed to be a citizen of any State

11   by which it has been incorporated and of the State where it has its principal place of business

12   . . . .” Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) (quoting 28 U.S.C. § 1332(c)(1).

13           The burden of establishing subject-matter jurisdiction “rests upon the party asserting

14   jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); accord

15   Romero v. Securus Techs., Inc., 216 F. Supp. 3d 1078, 1085 (S.D. Cal. 2016) (“As the party

16   putting the claims before the court, Plaintiffs bear the burden of establishing jurisdiction.” (citing

17   id.)). “If the court determines at any time that it lacks subject-matter jurisdiction, the court must

18   dismiss the action.” Fed. R. Civ. P. 12(h)(3). It may do so sua sponte, even before service of

19   process. Franklin v. State of Or., State Welfare Div., 662 F.2d 1337, 1342 (9th Cir. 1981).

20           Accordingly, within fourteen days of the issuance of this order, plaintiff shall show cause
21   in writing why this action should not be dismissed for lack of subject-matter jurisdiction.

22   Alternatively, within fourteen days, plaintiff may file an amended complaint which contains

23   allegations addressing the court’s jurisdiction and the issues identified herein or may voluntarily

24   /////

25   /////

26   /////
27   1
       Under Federal Rule of Civil Procedure 8(a)(1), every pleading for a claim for relief must
28   contain “short and plain statement of the grounds for the court’s jurisdiction, unless the court
     already has jurisdiction and the claim needs no new jurisdictional support[.]”
                                                      2
     Case 1:21-cv-01142-NONE-JLT Document 6 Filed 08/04/21 Page 3 of 3


 1   dismiss this case. Plaintiff is warned that if he fails to timely comply with this order, the court

 2   may dismiss the case due to lack of jurisdiction.

 3   IT IS SO ORDERED.
 4
        Dated:     August 3, 2021
 5                                                           UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
